             Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 1 of 6                                FILED
                                                                                                  2019 Jul-23 PM 03:34
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


OZELLEOUS CONWELL,                             )
                                               )
        Plaintiff,                             )       CASE NO.: 2018-cv-02067-RDP
                                               )
v.                                             )
                                               )       OPPOSED
PLASTIPAK PACKAGING, INC.,                     )
                                               )
     Defendant.                                )




                    PLAINTIFF’S MOTION TO QUASH SUBPOENAS
                AND SUPPORTING ARGUMENTS AND/OR AUTHORITIES



        COMES NOW the Plaintiff and moves this Honorable Court pursuant to Rule 45(d) of

the Federal Rules of Civil Procedure to quash the subpoenas issued by Defendant, Plastipak

Packaging Inc., to Plaintiff’s former and current medical providers, Willie D. Askew, MD,

Mohannad Azzam, MD, David L. Gordon, MD, Ross Gardner, MD, Ryan T. Cordry, DO,

Medical West, Princeton Baptist Medical Center, Simon-Williamson Clinic, P.C., and UAB

Hospital. Defendant issued these subpoenas over the objections from Plaintiff and has already

received medical records from some of the aforementioned medical providers. This motion is in

compliance with the Court’s Initial Order (Document 13), Appendix II, Exhibit B.

A.      Background of Discovery Dispute

        1.       Plaintiff asserts claims against Defendant, Plastipak Packaging, Inc., in violation

of the Family Medical Leave Act of 1993 (“FMLA”).

        2.       Plaintiff began working for Defendant in or around August 2015.


                                                   1
            Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 2 of 6




       3.       Plaintiff was eligible for FMLA leave from August of 2016 up through his

termination in February of 2017.

       4.       Plaintiff informed Defendant’s Human Resources Department or “Talent

Department” that he suffered from diabetes and dyslexia when he was first hired by Defendant.

       5.       During Plaintiff’s employment with Defendant, he suffered from numerous

additional illnesses stemming from his diabetes.

       6.       On July 1, 2019, Defendant emailed Plaintiff a Notice of Intent to Serve

Subpoenas to Plaintiff’s former and current medical providers. (Exhibit A - Notice of Intent to

Serve Subpoenas with Said Subpoenas). The subpoenas contained the following request:

       “Complete Medical Records including all notes, records, call-ins, scheduling documents,
       or other documents related to Ozelleous Conwell, D.O.B. _______(HIPAA Order
       Provided)”

       7.       Plaintiff emailed Defendant stating he objected to its Notice of Intent to Serve

Subpoenas to Plaintiff’s current and former medical providers without limiting the number of

years in which service was provided or limiting what types of treatment Plaintiff received from

said medical providers. Plaintiff asked Defendant to please revise its subpoena requests. (Exhibit

B - Plaintiff’s Reply Email to Defendant’s Notice of Intent to Serve Subpoenas).

       8.       Two (2) weeks later on July 15, 2019, Defendant emailed Plaintiff with its

response to the objections to the proposed subpoenas. In no uncertain terms, Defendant conveyed

to Plaintiff that under Rule 45 of the Federal Rules of Civil Procedure, their proposed subpoenas

were acceptable to send. (Exhibit C - Email from Defendant with Attached letter Responding to

Plaintiff’s Objections to Its Proposed Subpoenas).

       9.       Plaintiff responded on July 17, 2019, to Defendant via email repeating his

objections to Defendant’s proposed subpoena requests, attaching to the email his first email




                                                   2
         Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 3 of 6




objecting to Defendant’s subpoenas, Defendant’s Notice of Intent to Serve Subpoenas, and a

copy of this Honorable Court’s Memorandum Opinion from Stevenson v. Johnson Bros

Corporation, 18-cv-1702-RDP (N.D. Ala. March 7, 2019). (Exhibit D - Plaintiff’s Email

Objecting to Subpoenas with Aforementioned Attachments).

       10.     On July 19, 2019, Plaintiff attempted to contact Defendant via email to ask if it’s

proposed subpoenas had been served to Plaintiff’s medical providers. Plaintiff also informed

Defendant that if said subpoenas had been served Plaintiff would file a Motion to Quash said

subpoenas. (Exhibit E - Plaintiff’s Email Asking Defendant if It’s Subpoenas Had Been Served).

       11.     In or around July 22, 2019, Defendant emailed Plaintiff informing him that: 1) the

objected to subpoenas had been sent to Plaintiff’s medical providers; 2) some of Plaintiff’s

medical providers have already produced Plaintiff’s medical records to Defendant; and 3)

Defendant expects to receive the rest of Plaintiff’s records from his medical providers very soon.

Plaintiff responded by saying he would be filing a Motion to Quash Defendant’s Subpoenas.

(EXHIBIT F - Defendant’s Email Stating It Served Subpoenas with Plaintiff’s Reply).


B.     Defendant’s Subpoenas are unlimited in time and scope and should be Quashed.

       The subpoenas issued to Plaintiff’s former and current medical providers will give

Defendant the opportunity to delve into Plaintiff’s entire medical history pre-dating his time of

employment with Defendant, Plastipak Packaging, Inc. Defendant asserts that under Federal

Rule of Civil Procedure 45, a party is not allowed “to stall or freeze a valid subpoena by simply

sending a generic email stating they object”. However, Plaintiff did object promptly asserting as

a basis for her objection that Defendant’s subpoenas were not limited to a term of years in which

Plaintiff received medical treatment nor were the subpoenas limited to any specific medical




                                                 3
         Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 4 of 6




treatment from the medical providers in which Defendant listed in its subpoena notice.

Defendant argues further that “only a person “commanded to produce documents” can reply to a

subpoena issuer with an objection”. However, Federal Rule of Civil Procedure 45

(d)(3)(A)(iii)-(iv) provides that a court is required to quash or modify a subpoena when it

“requires disclosure of privileged or other protected matter, if no exception or waiver applies” or

“subjects a person to undue burden”.

       While Federal Rule of Civil Procedure 45 lays the foundation for instances in which a

non-party subpoena may be objected to, it is controlled by Rule 26(b). “The scope of discovery

that may be sought through a Rule 45 non-party subpoena is the same permissible scope under

Federal Rule of Civil procedure 26(b):

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
       party’s claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of discovery need
       not be admissible in evidence to be discoverable.”

Stevenson v. Johnson Bros. Corporation, 18-cv-1702-RDP, at *4 (N.D. Ala. March 7, 2019).

(Citing Giambrone v. Kearney & Co., PC., 2017 WL 2538705, at *1 (M.D. Fla. June 12, 2017).

       The present case involves medical conditions in which Plaintiff suffered when he became

eligible to take FMLA leave working for the Defendant. Plaintiff was eligible for FMLA leave

from August 2016 through February 2017 when he was terminated. Plaintiff does not argue that

he attained certain medical conditions before August of 2016. However, Plaintiff has medical

conditions predating and postdating his FMLA eligibility with Defendant that would not be

relevant to his FMLA claims. The issued subpoenas will give Defendant unfettered access to

Plaintiff’s entire medical history. The information received from Defendant’s subpoenas are




                                                 4
Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 5 of 6
        Case 2:18-cv-02067-RDP Document 20 Filed 07/23/19 Page 6 of 6




      I hereby certify that I have mailed via United States Postal Service the foregoing

document to the following non-CM/ECF participants: None.

                                                   /s/ Blake C. Edwards
                                                   OF COUNSEL




                                               6
